Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS filed 04/26/2022 with respect to independent claims 1, 8 and 15 have been fully considered and are persuasive.  The previous rejections of those claims has been withdrawn. 
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 8 and 15, the prior art on record fails to expressly disclose a method for enhancing a resolution of an image of a target region within a subject obtained using a positron emission tomography (PET) system or a positron emission tomography (PET) system for imaging a target region of a subject, the system comprising a detector array including an array of gamma ray detectors and a detector panel including an array of gamma ray detectors having higher resolutions than the detector array and positioned in closer proximity to a patient table than the detector array, and the detector panel positioned outside the field of view defined by the detector array during at least a portion of scanning by the PET system, in combination with the rest of the claimed limitations.
US Patent 10,413,267 B2 to Gagnon teaches a PET/CT imaging system. The imaging system includes a PET detection system having a plurality of detector rings and an axial gap between at least two adjacent detector rings within the plurality of detector rings. The imaging system includes a CT system having an x-ray generator and a CT detection system positioned within the axial gap between the at least two detector rings. The system is configured to collect PET data and CT data on the same volume of interest substantially simultaneously (Abstract).
US Pub. No. 2006/0124855 A1 to Gagnon teaches a nuclear camera (10) includes four or more gamma detectors (20, 20', 20'', 201, 202, 203, 204, 205, 206) arranged or, a generally circular rotatable gantry (12, 12', 12'', 12''') around an imaging region that emits emission radiation. The gamma detectors are each disposed at a fixed equal distance (R, R2, R3, R5) from an imaging isocenter (22, 22', 22', 22'') to rotate in a fixed radius circular orbit. Each gamma detector includes a radiation sensitive surface (72) that responds to the emission radiation and a slat collimator (70) that spins about an axis 88. Resolution and sensitivity at the fixed radius are selected by selecting collimator slat height (Wz) and spacing (G) and radiation sensitive surface width (Cy). The gamma detectors and rotating gantry are enclosed in an optically opaque toroidal housing (14) that defines a generally circular bore (16) that admits imaging subjects over a range of sizes (Abstract).
US Pub. No. 2003/0212320 A1 to Wilk et al. teaches a method of determining linear and angular displacements of a first coordinate system of a field of view of a first imaging system relative to a second a coordinate system of a field of view of a second imaging system, the method comprising: providing a phantom having a plurality of fiducial regions that can be imaged by both imaging systems; acquiring first and second images of the phantom with the first and second imaging systems wherein spatial coordinates of features in the first and second images reference the first and second coordinate systems respectively; determining positions of a plurality of features of the fiducials in the first image and spatial coordinates of the same features in the second image; and using the coordinates to determine the linear and angular displacements (Abstract).
All these noted prior arts fails to expressly disclose or render obvious the claimed limitations. As such, applicants claimed invention provides a nonobvious improvement over the prior art of record. Applicants claims 1 – 20 are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884